 

   

vt EL
SOUTHERN DISTRICT OF NEW YORK

 

i;

fa

ii TH
UNITED STATES DISTRICT COURT yee

1

fi

i

 

 

 

 

LOCH: cme eis cumetmeesmtn ai
ANTIELLIA STERLING, J DATE i Pit eh  catmacemnennsrnenms |
Plaintiff,
19 Civ. 7527 (LAP)
~Versus-

CITY OF NEW YORK et al., ORDER

Defendants.

 

 

LORETTA A. PRESKA, Senior United States District Judge:

Upon the Court’s understanding that the case has been settled,
the Clerk of the Court shall mark this action closed, subject to
reopening within 30 days if the settlement is not effected, and

all pending motions denied as moot.
SO ORDERED.

Dated: March 4, 2020
New York, New York

 

LORETTA A. PRESKA
Senior U.S. District Judge

 

 

 
